 In the Matter of VAN LEER CHOCOLATE CORPORATION,EMPLOYERandCANDY AND CONFECTIONERY WORKERS UNION,LOCAL 452, AFFILIATEDWITHBAKERY AND CONFECTIONERY WORKERS, INTERNATIONAL UNIONOF AMERICA,AFL, PETITIONERCase No. 2-RC-2059.Decided June 23, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Peritz Taub,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connectionwith this case to a three-member panel [Chairman Herzog and Mem-bers Houston and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in'commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent certainemployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of all production and maintenanceemployees, excluding office, sales, and professional employees, ship-ping clerks, guards, and supervisors, employed at the Employer'sJersey City candy manufacturing plant. The Employer is in agree-ment with the unit proposed by the Petitioner.The Intervenor con-tends, however, that Northeastern Packers Inc., herein called North-eastern, and the Employer are in reality one employer, and theIntervenor asserts, therefore, that the appropriate unit includes allproduction and maintenance employees of the Employer and North-eastern.'United Bakery,Confectionery,Canning, Packing and Fruit Service Workers Union,Local 262, CIO, affiliated with Retail, Wholesale and Department Store Union, CIO, hereincalled the Intervenor,was permitted to intervene at the hearing.90 NLRB No. 92.535 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer is a corporation.All of its stock is owned by VanLeer and his wife.Northeastern is also a corporation.Van Leer,Hechtman, and Landow each own 30 percent, and Feldman owns 10percent, of Northeastern's stock.Van Leer, who is president of North-eastern and of the Employer, is the only common officer or stockholderof both companies.'The Employer is engaged in the manufacture of a chocolate coatingmix used in the coating of chocolate candies. It was organized inDecember 1949, and thereafter purchased the property and assets andtook over the operations of the Idis Chocolate Company, at 110 Hobo-ken Avenue, Jersey City. Its operations are conducted at the samelocation.It employs six employees in the operation of the severalmachines used to make the chocolate mix, a maintenance mechanic andhis helper, a shipping clerk, two office clerical employees, and onebookkeeper.The production operation is under the supervision of aplant manager who, in turn, is responsible to the vice president andgeneral manager.The Petitioner seeks a unit of the above productionand maintenance employees.Northeastern was organized in June 1949, for the purpose of engag-ing in the mixing and packaging of dry foods, and leased space in thesame building, located at 110 Hoboken Avenue, in which the IdisChocolate Company was then operating. Since its formation North-eastern has.secured only 3 job orders, none of which involved the mix-ing and packaging of dry foods.One of the orders required no em-ployees and one required Northeastern to employ 3 employees for aperiod of 2 to 3 weeks.However, in its third operation, herein re-ferred to as the Adams operation, Northeastern employed as many as33 employees at one time.The latter operation involved an arrange-ment whereby Northeastern rented a part of its space to one Adams, tomanufacture a toy called "Putty-Puss."Adams furnished the ma-chinery and materials, and supervised the entire operation.North-eastern supplied the employees but they were under the direction andsupervision of Adams.The Adams operation terminated, and North-eastern discharged the last of its employees, on April 13, 1950. It hassecured no orders and has had no employees since that time.Northeastern's operations were supervised by Hechtman, secretaryand owner of 30 percent of its stock.The portion of the buildingoccupied by Northeastern is physically separated from that occupiedby the Employer, but there are common passageways.Employees ofboth companies used the same time clock and rest room facilities.2The building occupied by Northeastern and the Employer is now owned by the' L. K. L.Corporation.Van Leer and his wife own all the stock in the latter company. Althoughthe L.K. L. Corporation acquired the property after Northeastern had leased part of it,the exact date of such acquisition is not disclosed in the record. VAN LEER CHOCOLATE -CORPORATION537Northeastern had no clerical employees nor did it occupy any officespace.Its clerical needs, if any, are provided by the Employer's officeemployees.The Employer's bookkeeper prepared Northeastern's pay-rolls, but the bookkeeper was paid for such services by Northeastern.The hiring and discharge of employees supplied to Adams by North-eastern was done by the Employer's plant superintendent in accord-ance with directions from Adams.However, there was no inter-change of employees between the two companies; separate time cardswere kept; and separate books, payrolls, and bank accounts aremain-tained.Northeastern and the Employer are treated as separate em-ployers under laws relating to workmen's compensation, social secu-rity, and withholding tax payments.At no time has either company.exercised supervisory control over the employees of the other.Upon the basis of the foregoing and upon the entire record in thiscase, we do not believe that, for the purpose of this proceNding, the.Employer ever had the right to exercise or exercised, that degree ofcontrol over Northeastern's employees required to establish an em-ployer-employee relationship between the Employer and such em-ployees.3In any event, Northeastern had no employees at the timeof the hearing in this case.We find that all production and maintenance employees at theEmployer's Jersey City, New Jersey, plant, excluding all office, sales,and. professional employees, shipping clerk, guards, and supervisors asdefined in the Act, constitute a unit appropriate for purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act .4DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and su-pervision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not work3Delco Repay Division,GeneralMotorsCorporation,89 NLRB 1334.SeeOzark Cen-tral TelephoneCompany,83 NLRB 258.Cf.Atlas Imperial Diesel Engine Company,89NLRB 372.4Althoughcontending that the appropriate unit should include employees of North-eastern,the Intervenor stated a desire to participate in the election for any unit whichthe Board may find to be appropriate.However,the Intervenor has made no showing ofrepresentative interest among the employees of the Employer.Accordingly, we shall notaccord the Intervenor a place on the ballot. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election,and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented,for purposes of collective bargain-ing, by Candy and Confectionery Workers Union,Local 452, affiliatedwith Bakery and Confectionery Workers, International Union ofAmerica, AFL.